*568In our opinion, in the Zuppa action the plaintiff Central was cast in liability for its own active negligence; hence, it is barred from obtaining indemnity implied in law (Putvin v. Buffalo Elec. Co., 5 N Y 2d 447; Goggin v. Central Hudson Gas & Elec. Corp., 8 A D 2d 741, affd. 7 N Y 2d 819). Nor may Central obtain reimbursement based on the contract between it and the defendant, since the provisions of such contract may not be construed so as to require defendant to indemnify Central for active negligence on its part (Semanchuck v. Fifth Ave. & 37th St. Corp., 290 N. Y. 412; Thompson-Starrett Co. v. Otis El. Co., 271 N. Y. 36). Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.